                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMIE ARNOLD,

                      Plaintiff,                                        8:18CV414

        vs.                                                               ORDER

JOHNNY'S ITALIAN STEAKHOUSE,
LLC, HEART OF AMERICA
MANAGEMENT, LLC, and JOHN DOES
1-5,

                      Defendants.

       A telephone conference was held on May 13, 2019, with counsel for the parties. Upon the
Court’s finding of good cause to extend case progression deadlines, and in accordance with the
matters discussed during the conference,

       IT IS ORDERED:

       1)     The deposition deadline is extended to July 19, 2019.

       2)     The deadline for filing motions to dismiss and motions for summary judgment is
              extended to August 19, 2019.

       3)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is extended to August 19, 2019.

       4)     The parties shall comply with all other deadlines previously set that are not
              inconsistent with this order.

       5)     All requests for changes of deadlines or settings established herein shall be directed
              to the undersigned magistrate judge, including all requests for changes of trial dates.
              Such requests will not be considered absent a showing of due diligence in the timely
              progression of this case and the recent development of circumstances, unanticipated
              prior to the filing of the motion, which require that additional time be allowed.


       Dated this 13th day of May, 2019.

                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
